Citation Nr: 1641390	
Decision Date: 10/24/16    Archive Date: 11/08/16

DOCKET NO.  11-03 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty in the U.S. Army from October 1972 to October 1974, and from June 1975 to June 1993.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In May 2014, the Board remanded the matter for additional evidentiary development.  As set forth below, another remand of this matter is unfortunately required.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

For multiple reasons, this matter is not yet ready for appellate consideration.

First, since the RO last reviewed this matter in the September 2014 Supplemental Statement of the Case (SSOC), a significant amount of relevant evidence has been associated with the record on appeal, to include VA and private clinical records documenting treatment for the appellant's service-connected right knee disability.  Significantly, this treatment has included a total right knee arthroplasty on September 29, 2014.  Absent a waiver from the appellant, this additional relevant evidence must be considered by the AOJ in the first instance.  38 C.F.R. § 20.1304 (2016).

Second, the Board finds that an additional VA medical examination is necessary.  The appellant was last afforded a VA medical examination in connection with this claim in July 2014.  As set forth above, since that time, the appellant has undergone a total right knee arthroplasty, materially changing the nature of his service-connected disability, which was previously characterized as osteoarthritis.  Moreover, he has also indicated that his service-connected right knee symptoms have increased significantly since the July 2014 VA medical examination.  See e.g. May 2016 Statement in Support of Claim.  Given these facts, a new examination is required.  

Finally, the Board notes that the record on appeal is incomplete.  The appellant reports receiving regular VA and private treatment for his service-connected right knee disability.  On remand, therefore, the AOJ should ensure that all records of this treatment are secured and associated with the record, as they are relevant to the claim.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the appellant provide the names and addresses of any and all health care providers who have provided treatment for his service-connected right knee disability.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate any outstanding records with the record on appeal.

2.  After completing the foregoing development, the appellant should be afforded a VA examination to determine the manifestations and severity of his service-connected right knee disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the appellant's service-connected right knee disability.

The examiner should report all signs and symptoms necessary for rating the appellant's right knee disability under the rating criteria.  In particular, the examiner should test the range of motion of each knee in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing in not necessary in this case, he or she should clearly explain why this is so.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).

A clear rationale for all opinions is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the appellant and any representative should be furnished an SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

